             Case 2:20-mc-00058-RSL Document 8 Filed 09/14/20 Page 1 of 2



 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                NO. 2:20-MC-0058-RSL
11
                               Plaintiff,                           (2:16-CR-0201-1)
12
             vs.                                              Order Terminating
13                                                            Garnishment Proceeding
     MAURICE D. BROOKS, SR.,
14
              Defendant/Judgment Debtor,
15
           and
16
     BELLEVUE COLLEGE,
17
                               Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Bellevue

25   College is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Maurice D. Brooks, SR., and Bellevue College USDC#: 2:20-MC-0058-           SEATTLE, WA 98101
     RSL/2:16-CR-0201-1)1                                                                PHONE: 206-553-7970
             Case 2:20-mc-00058-RSL Document 8 Filed 09/14/20 Page 2 of 2



 1          Dated this 14th day of September, 2020.
 2
 3
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Maurice D. Brooks, SR., and Bellevue College USDC#: 2:20-MC-0058-           SEATTLE, WA 98101
     RSL/2:16-CR-0201-1)2                                                                PHONE: 206-553-7970
